                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )             No. 4:18CR00151 ERW
                                                 )
KEVIN L. JOHNSON,                                )
                                                 )
               Defendant.                        )


                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation of United States

Magistrate Judge John Bodenhausen [38], pursuant to 28 U.S.C. § 636(b)(1), recommending the

denial of Defendant Kevin Johnson’s Motions to Suppress Evidence [18]. Defendant filed timely

objections to the Report and Recommendation [40]. Plaintiff timely filed a response to

Defendant’s Objection to the Report and Recommendation [47].

       The Court conducts a de novo review of those portions of a report or specified proposed

findings to which a timely objection is made. 28 U.S.C. §636(b); see also U.S. v. Lothridge, 324

F.3d 599, 600 (8th Cir. 2003). General objections are not sufficient to challenge a magistrate

judge’s findings and are subject to clear error review. See Thompson v. Nix, 897 F.2d 356, 357-

58 (8th Cir. 1990). Although the Eight Circuit has indicated approval of such an exception, it has

repeatedly emphasized the necessity of de novo review. Hudson v. Gammon, 46 F.3d 785, 786

(8th Cir. 1995).

       The Court reviewed the motions, and the testimony, evidence, and arguments from the

evidentiary hearing. Based on this de novo review, the Court concludes the Magistrate Judge

made proper findings and correctly analyzed the issues. The facts of this case, relevant to the

                                                -1-
motions to suppress, are as follows.

       After 6:00 p.m. on January 11, 2018, Engine House 27 in the City of St. Louis received a

call stating a person was on the ground and in need of assistance on the 5700 block of

Goodfellow Avenue in St. Louis, Missouri. Firefighter Reuben Terry, along with three other

firefighters, responded to the call in a fire truck. An ambulance was simultaneously dispatched

and arrived approximately seven to ten minutes after the fire truck arrived. Upon arrival,

Firefighter Terry saw a man lying face down on the ground in the middle of the front yard of a

residence. As the firefighters approached the man, later identified as Defendant Kevin Johnson,

the man began rocking back and forth. Firefighter Terry observed a partially exposed chrome-

colored gun located near Mr. Johnson’s midsection. Firefighter Terry retrieved the gun for safety

reasons and placed it in his pocket until the police arrived.

       Two City of St. Louis Police Officers, Anthony Coll and Kayla Devin, were patrolling in

St. Louis, Missouri when they also received a radio call stating a person was down on the ground

outside of the home located on the 5700 block of Goodfellow Avenue. When the officers arrived

approximately ten minutes after the firefighters arrived, the ambulance was already on the scene

and Mr. Johnson was strapped to a stretcher and being loaded into an ambulance. Firefighter

Terry gave the gun to Officer Devine who gave it to Officer Coll. Officer Coll conducted a serial

number check on the gun to determine whether the gun had been stolen or had used in another

crime. The serial number check determined it was neither stolen nor used in another crime.

       Officers Coll and Devine followed Mr. Johnson’s ambulance to Barnes Jewish Hospital

where Officer Coll eventually spoke with Mr. Johnson. Mr. Johnson provided his name and date

of birth to Officer Coll. Officer Coll returned to his patrol car where he ran a computer inquiry

using the information provided by Mr. Johnson. The computer inquiry notified Officer Coll of



                                                 -2-
Mr. Johnson’s federal felony conviction and his federal supervised release. Using the inquiry

information and the seized gun, Officer Coll believed he had probable cause to arrest Mr.

Johnson for the unlawful possession of a firearm. Officer Coll then returned to the hospital where

he spoke to Mr. Johnson and told him he was being placed under arrest for the charge of

unlawful possession of a firearm. At the same time, Officer Coll read Mr. Johnson his Miranda

rights using a card he kept in his pocket. Mr. Johnson then indicated he understood his rights and

did not to make any additional statements to Officer Coll.

       Officer Coll arrested Mr. Johnson on January 11, 2018, but did not take him into physical

custody until later because a doctor indicated Mr. Johnson would be admitted to the hospital as a

result of his exposure to the cold. After speaking to his supervisor, Officer Coll then went back

to patrol and applied for a warrant for a later date for Mr. Johnson’s arrest through the Circuit

Attorney’s Office in the City of Saint Louis.

       On January 24, 2018, Officer Coll submitted an affidavit in support of a complaint in the

Circuit Court of the City of St. Louis, Missouri for a warrant to arrest Mr. Johnson for one count

of unlawful possession of a firearm, a Class D felony, in violation of RSMo. §571.070. The

Circuit Court of the City of St. Louis, Missouri then issued a warrant for Mr. Johnson’s arrest.

On February 22, 2018, a Grand Jury in the United States District Court for the Eastern District of

Missouri returned a one-count indictment charging Mr. Johnson with being a felon in possession

of a firearm, in violation of 18 U.S.C. §922.

       In his objections to the Report and Recommendation, Defendant asserts the Magistrate

Judge improperly concluded there was probable cause for Mr. Johnson’s warrantless arrest and

any statements by Mr. Johnson should be suppressed because of a failure to properly advise him

of his Miranda rights. Defendant also argues all evidence of Mr. Johnson’s criminal history or



                                                 -3-
the weapon found on January 11, 2018 must be excluded, because there was no probable cause

for the arrest.

        The seizure of the gun was lawful under the “community caretaker” doctrine which

permits warrantless search and seizure of dangerous items, including firearms, when the officer

is acting as a community caretaker and responding to a potential emergency situation. U.S. v.

Harris, 747 F.3d 1013, 1017 (8th Cir. 2014). In the present case, Firefighter Terry was acting as

a first-responder to a reported medical emergency. When Firefighter Terry arrived on the scene,

Mr. Johnson was lying face-down on the grass when he noticed a chrome-colored gun near Mr.

Johnson’s waistband. Firefighter Terry then seized the firearm for for safety purposes. When

evaluating the “government’s interest in the [firefighter’s] actions against [Defendants] right to

be free from government intrusion,” any number of dangerous outcomes could have occurred if

the gun had not been seized. Id. Accordingly, Firefighter Terry’s interest in seizing the gun for

community caretaking purposes clearly outweighs any protection of Mr. Johnson’s rights against

government intrusion. Id. The seizure of the gun was lawful and there is no legal or factual basis

upon which to suppress evidence of the gun.

         Miranda warnings are required only when the suspect is both in custody and subjected to

interrogation. Miranda v. Arizona, 384 U.S. 436 (1966). The facts clearly indicate Mr. Johnson

was transported to the hospital for exclusively medical reasons and was not placed under arrest

or in custody before Officer Coll asked routing booking questions including Mr. Johnson’s name

and birthday. Accordingly, Mr. Johnson was not in custody when he provided his name and

birthday to Officer Coll and therefore Miranda warnings were not required when Officer Coll

requested the information. Once Officer Coll placed Mr. Johnson under arrest for the unlawful

possession of a firearm, Officer Coll read Mr. Johnson his Miranda rights using a card he kept in



                                                -4-
his pocket. Mr. Johnson then indicated he understood his rights and did not to make any

additional statements to Officer Coll. As indicated above, neither the existence of the gun nor

Mr. Johnson’s statements to Officer Coll are subject to suppression.

       As for Defendant’s argument the police did not have probable cause to arrest him on

January 11, 2018, the facts in this case support the conclusion Officer Coll did have sufficient

facts to support a finding of probable cause to arrest Mr. Johnson on January 11, 2018. “The

usual rule is that a police officer may arrest without warrant one believed by the officer upon

reasonable cause to have been guilty of a felony.” U.S. v. Watson, 423 U.S. 411, 417 (1976).

“Probable cause to make a warrantless arrest exists when, considering all the circumstances,

police have trustworthy information that would lead a prudent person to believe that the suspect

has committed or is committing a crime.” U.S. v. Webster, 625 F.3d 439, 442 (8th Cir. 2010)

citing U.S. v. Parish, 606 F.3d 480, 486 (8th Cir. 2010). Officer Coll did not arrest Mr. Johnson

until after he had been informed about the existence of the gun underneath Mr. Johnson’s person

and a database search informed Officer Coll of Mr. Johnson’s prior felony conviction. These

facts support the conclusion Officer Coll acted prudently, reasonable, and fairly before he

concluded Mr. Johnson had committed a felony offense and arrested him.

       Any evidence regarding the firearm and Mr. Johnson’s statements to the police need not

be suppressed because the actions of the police officers were lawful and within the limits of the

Constitution.




                                                -5-
     Accordingly,

     IT IS HEREBY ORDERED that the Report and Recommendation of United States

Magistrate Judge [38] is SUSTAINED, ADOPTED, AND INCORPORATED herein.

     IT IS FURTHER ORDERED that Defendant’s Motion to Suppress [18] is DENIED.

     So Ordered this 8th Day of November, 2018.



                                          E. RICHARD WEBBER
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                          -6-
